Citation Nr: 0206994	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  00-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty under honorable conditions 
from November 1962 to July 1964 and from April 1968 to April 
1972.  The veteran had a period of active duty under 
dishonorable conditions from April 1972 to January 1976.  The 
veteran also had an unverified period of active duty between 
July 1964 and April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1999 decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied a claim for special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound.  In March 2001, the Board 
remanded the veteran's appeal for further evidentiary 
development.


FINDINGS OF FACT

1.  The veteran is not blind or a patient in a nursing home, 
and his disabilities do not render him unable to care for his 
daily personal needs or to protect himself from the hazards 
and dangers incident to his daily environment without the 
assistance of others.

2.  The veteran is not permanently housebound by reason of 
disability or disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance, or on account of 
being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.23, 3.351 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes, as noted in its March 2001 Remand, that 
recently enacted law and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board finds that, while the RO did not explicitly 
considered the VCAA and its implementing regulations in 
adjudicating the claim, the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim.  Tellingly, by the RO decision, the statement of the 
case, the supplemental statements of the case, correspondence 
with the veteran, and the Remand, the veteran has been 
notified of the laws and regulations governing his claims, 
including notice of the VCAA, and the reasons for the 
determination made regarding his claim.  Hence, he has been 
informed of the information and evidence necessary to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.

Specifically, in response to the Board's March 2001 Remand 
instructions, the veteran was provided a VA examination to 
obtain medical opinion evidence necessary to the adjudication 
of his claim.  In addition, the RO has obtained and 
associated with the record all identified treatment records.

Accordingly, because there is no indication that there is any 
outstanding evidence necessary for a fair adjudication of the 
issue on appeal, the Board finds that adjudication of the 
claim at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.); VAOPGCPREC 16-92 (1992).

The Merits

As to the reasons for appeal, the veteran and his 
representative contend that current service connected and 
non-service connected disabilities render the veteran 
helplessness or so nearly helpless so as to require the 
regular aid and attendance of another person.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

A review of the record on appeal shows that, while the appeal 
was in Remand status, the veteran was granted service 
connection for diabetes mellitus and awarded a 100 percent 
scheduler evaluation.  (See RO decision dated in March 2002).  
The veteran has no other service-connected disability.  A 
review of the record on appeal also shows the veteran is in 
receipt of non-service connected pension for Hepatitis C 
evaluated as 60 percent disabling, pancreatitis evaluated as 
60 percent disabling, and status post cholecystectomy due to 
cholelithiasis evaluated as 10 percent disabling.  Id.  The 
combined service connected disability rating is 100 percent 
and the combined non-service connected disability rating is 
100 percent. 

VA and/or private treatment records, dated from May 1997 to 
February 2001, were obtained by the RO.  These records show 
the veteran's complaints, diagnoses, and/or treatment for, 
among other things, diabetes mellitus, leg and scrotum 
ulcers/lesions, a cholecystectomy due to a cholelithiasis, 
Hepatitis C, pancreatitis, a lung nodule, a right thoracotomy 
due to a right mediastinal hematoma, history of substance 
dependence, hypertension, emphysema, nephropathy, chronic 
obstructive pulmonary disease, low back, hip, and right knee 
pain, incontinence, a moderately enlarged prostate, probable 
ascites, hepatomegaly, polyuria, and poorly controlled blood 
sugars with natriuresis associated with end stage liver 
disease.  (See VA treatment records dated in August 1998, 
September 1998, October 1998, April 1999, August 1999, 
September 1999, January 2000, February 2000, March 2000, June 
2000, August 2000, October 2000, and February 2001; private 
treatment records Harris County Hospital dated in May 1997, 
August 1997, November 1997, December 1997, January 1998, 
February 1998, March 1998, April 1998, May 1998, June 1998, 
July 1998, and September 1998).  

The records also show that the veteran's use of absorbent 
pads, as well as having to be catheterized on at least one 
occasion, due to incontinence caused by the enlarged 
prostate.  (See VA treatment records dated from January to 
March 2000).  Other treatment records noted the veteran's 
complaints of abdominal pain and weight gain as well as the 
veteran's resumption of alcohol use.  Id.  There are also 
references to the veteran's not taking his insulin regularly.  
(See VA treatment records dated in March 2000).

As to testing, an August 1998 chest x-ray showed a non-
calcified soft tissue nodule in the right lower lung; an 
August 1998 chest computerized tomography (CT) impression was 
rule out tumor verses noncalcified granuloma in the right 
middle lobe and gallstones with stent in place; an August 
1999 pulmonary function test (PFT) showed a right lower lung 
density; a September 1999 chest x-ray showed a persistent 
density in the right lung and an enlarged right mediastinum; 
and a December 1999 lumbosacral spine x-rays showed spurring 
at L4 but was otherwise normal.

The veteran's first appeared for VA examinations in December 
1999.  At the December 1999 Aid and Attendance examination, 
the examiner noted that the veteran was 54-years-old, was 
unemployed since February of 1998 because of reported medical 
problems, noted that the veteran took pain medication for 
back pain and other discomforts.  As to his medical history, 
the veteran reported that it included a herniated disc in the 
back for which he does not receive any treatment, the veteran 
complained of a gradually worsening of low back pain with 
radiation, and almost incapacitating episodes approximately 
two times a week.

After an examination which noted that the veteran was a thin, 
cachectic-looking black male in no acute distress, with good 
range of motion of the lumbar spine but some tenderness in 
the paravertebral musculature and negative neurological 
evaluation and straight leg raising, the diagnosis was low 
back pain with x-ray evidence of mild degenerative changes.

At the December 1999 general VA examination, while the 
examiner did not have the veteran's claims file, he reported 
that the veteran's outpatient chart and electronic progress 
notes were available and reviewed by him.  

As to the veteran's personal history, it was noted that the 
veteran reported that he smoked two cigarettes a day for the 
last 30 plus years, drank approximately four pints of wine a 
week, and last used cocaine and heroin in 1998.  As to his 
education, the veteran stated that he went through the 
twelfth grade and then later obtained a GED.  While in 
military service he worked in communications and he states 
that his rank on discharge was E-5.  As to his occupational 
history, since separation from military service, the veteran 
worked as a truck driver and last worked in 1998.  

As to his medical history, the examiner noted that treatment 
records showed that, in 1992, he had a gunshot wound to the 
abdomen causing injury to the spleen, pancreas, and the 
intestine that led to a splenectomy and a second operation to 
put a stint in the pancreas.  In 1998, the veteran had 
gallbladder surgery.  In 1999, the veteran had a thoracotomy 
for a hamartoma.  Postoperatively, he developed a hemothorax 
and he had to have another thoracotomy.  VA treatment records 
showed that the veteran is also followed for Hepatitis C 
(since 1992), adult onset diabetes mellitus (on insulin since 
1993), a lung nodule, substance dependence, hypertension (on 
medication since 1993), cholecystectomy, emphysema, left 
ventricular hypertrophy, hemarthroses, postinflammatory 
pulmonary fibrosis, acute pancreatitis (hospitalized in April 
1999 with no adverse symptomology since that time), and 
cholelithiasis with cholecystitis.  Current medications 
included insulin (in the morning and the evening), lisinopril 
metoprolol, clonidine, vitamins, and aspirin.

As to current adverse symptomology, the veteran complained 
that he had numbness at the site of the chest incision and at 
the side of the right upper quadrant cholecystectomy site.  
The veteran stated that his biggest problem is the liver.  
The veteran also complained of low back pain.  

Thereafter, the veteran stated that he lived alone and 
drives.  The veteran next reported that his girlfriend and 
his mother cook for him and clean his place.  The veteran 
also stated that he was able to feed, dress, and bathe 
himself, as well as shave and take care of his mouth.  
Lastly, he stated that he was not incontinent of urine or 
feces.

On examination, the veteran was 6 feet tall, weighed 149 
pounds, blood pressure was 110/70, 112/66, 110/60, and 
112/60, pulse was 80, and respirations were 16.  Thereafter, 
it was noted that the veteran was a well-developed, well-
nourished, and thin man who appeared chronically ill.  The 
veteran was able to dress and undress himself unassisted.  He 
appeared his stated age.  The veteran was in no acute 
distress.  Adverse symptomology noted on examination were as 
follows: numerous, but non-symptomatic, scars; an enlarged 
liver; decreased bowel sounds; decreased pedal pulses 
bilaterally; onychomycosis; tinea pedis; very dry skin on the 
legs and arms; and had proteinuria in his urine.

The diagnoses were hypertension, on medication with 
electrocardiogram showing left ventricular hypertrophy; a 
cholecystectomy with subjective complaints of numbness at the 
site of the incision but no functional limitations; 
pancreatis with no current adverse symptomatology; low back 
pain; insulin dependent diabetes mellitus with proteinuria 
and nephropathy; Hepatitis C with elevated liver functions 
and complaints of chronic fatigue; status post thoracotomy 
with objective complains of numbness at the site of the 
thoracotomy but no functional limitations; and chronic 
obstructive pulmonary disease.

It was opined ". . . that this veteran is not able to work 
and it is unlikely that he will ever become able to work.  He 
is chronically ill and has multiple disease processes."  
Thereafter, it was noted that 

[a]ccording to the veteran's statement, 
he drives . . . he lives alone and he 
states that his girlfriend and his mother 
cook and clean up after him but the 
veteran states he is able to dress 
himself, bathe himself, shave, take care 
of his mouth, defecate and urinate 
without assistance.  The veteran gives 
himself his own medications.

The veteran next appeared for VA examinations in July 2001.  
At the July 2001 Aid and Attendance examination, the examiner 
noted that both the veteran's claims file and electronic 
progress notes were available and reviewed.  Next, it was 
noted that the veteran appeared for the examination by him 
self.  

Thereafter, as to the veteran's personal, occupational, 
educational, and medical history it was re-reported as 
outlined in the earlier December 1999 general VA examination.  
Additionally, it was noted that the veteran stopped smoking 
and drinking in January 2001; continued to be unemployed; the 
1992 gunshot wound also required that part of the intestines 
be removed; the veteran had no adverse symptomatology related 
to pancreatitis since the April 1999 hospitalization except 
for subjective complaints of numbness at the site of his 
chest incision; his diabetes mellitus medication know 
includes interferon which he self-injects three times a week 
as well as daily divided doses of ribavirin and insulin; and 
VA treatment records document proteinuria in his urine and 
elevated BUN and creatinine.  Current medications also 
include Metoprolol, Clonidine, Remeron, Benadryl, Tylenol 
with codeine, Ibuprofen, multivitamins, and an unknown 
nutritional drink.  It was next noted that the veteran had 
been on interferon and ribavirin treatments for approximately 
two months.  Thereafter, the veteran complained that his 
treatment of Hepatitis C caused flu-like symptoms, joint 
pain, and headaches.  

The veteran thereafter reported that he lived alone and was 
able to drive, bathe, dress, and feed himself as well as had 
control of his urine and bowels.  He also reported that he 
gives himself his own medication including two injections of 
insulin a day, three injections a week of interferon, and he 
checks his sugars at home.

On examination, the veteran was 6 feet tall, weighed 191 
pounds, blood pressure was 140/82, 132/86, and 136/90, pulse 
was 80, and respirations were 20.  Thereafter, it was noted 
that the veteran was well developed and well nourished.  He 
was able to get up and ambulate unassisted.  He appeared his 
stated age of 55.  The veteran was in no acute distress.  
Adverse symptomology noted on examination were as follows: 
multiple non-symptomatic scars; decreased pedal pulses 
bilaterally; onychomycosis and tinea pedis bilaterally; and 
no hair on his legs from the knee down.

The diagnoses were hypertension, on medication with 
electrocardiogram showing left ventricular hypertrophy and 
septal infarction; a cholecystectomy with subjective 
complaints of numbness at the site of the incision but no 
functional limitations; nephropathy with associated 
proteinuria and mild elevated BUN and creatinine secondary to 
diabetes mellitus; low back pain; insulin dependent diabetes 
mellitus; peripheral neuropathy; diabetic neuropathy; 
hypertension; coronary artery disease; peripheral vascular 
disease; chronic obstructive pulmonary disease; history of 
pancreatis with no current adverse symptomatology; and 
Hepatitis C.  The veteran underwent a PFT and had x-rays 
taken of the chest and back.

Thereafter, the examiner opined that 

the veteran is able to feed himself, 
dress himself, attend to the wants of 
nature, ambulate outside the home without 
assistance.  The veteran also gives 
himself two shots of insulin a day and 
three shots of interferon a week.

At the July 2001 joint examination, after noting the 
veteran's complaints of increased low back pain with 
treatment for Hepatitis C with injections of interferon and 
an examination which noted both loss of motion and pain on 
arising, and a diagnosis of nonspecific low back pain, it was 
opined that 

[b]ased upon this single evaluation, I 
find no reason to render unemployability 
or a lack of employability based upon his 
complaints of low back pain.  The same 
would apply for housebound status or 
permanent need for aid and attendance 
with regard to his back pain.

Analysis

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
1991); 38 C.F.R. § 3.351(a)(1) (2001).  The veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance includes consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity; or if the veteran establishes a factual need for 
aid and attendance.  38 U.S.C.A. § 1502(b) (West 1991); 38 
C.F.R. § 3.351(b)(c) (2001).  

Under the provisions of 38 C.F.R. § 3.352(a) (West 1991), the 
criteria to establishes a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

An individual who is bedridden meets the criteria for aid and 
attendance.  The regulation provides that being "bedridden" 
means that the condition which, through its essential 
character, actually requires that the claimant remain in bed.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2001).

A veteran may also be entitled to increased pension by reason 
of being housebound.  38 U.S.C.A. § 1521(e) (West 1991); 38 
C.F.R. § 3.351(a)(1) (2001).  If a veteran is not in need of 
regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17) he 
is entitled to pension benefits at the housebound rate if he:  
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems; or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  See 38 U.S.C.A. § 1521(e) (West 1991); 38 
C.F.R. § 3.351(d) (2001).  The "permanently housebound" 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1502(c) (West 1991); 38 C.F.R. § 3.351(d) 
(2001).

The record shows that the veteran, at his most recent VA 
examinations, was diagnosed with numerous disabling 
conditions.  Specifically, hypertension, on medication with 
electrocardiogram showing left ventricular hypertrophy and 
septal infarction; a cholecystectomy with subjective 
complaints of numbness at the site of the incision but no 
functional limitations; nephropathy with associated 
proteinuria and mild elevated BUN and creatinine secondary to 
diabetes mellitus; low back pain; insulin dependent diabetes 
mellitus; peripheral neuropathy; diabetic neuropathy; 
hypertension; coronary artery disease; peripheral vascular 
disease; chronic obstructive pulmonary disease; history of 
pancreatis with no current adverse symptomatology; and 
Hepatitis C.  In addition, VA treatment records note that the 
veteran, due to incontinence, wears absorbent pads and, on at 
least one occasion, required catheterization.  Moreover, the 
December 1999 general VA examiner opened that the veteran was 
not able to work, it is unlikely that he will ever become 
able to work, and he is chronically ill with multiple disease 
processes.  It was also observed that the veteran reported 
that his girlfriend and mother cook and clean up after him.  
And, the record shows the veteran's complaints that, due to 
his weakened condition, he has been unable to perform his 
activities of daily living four days out of the week and that 
he is incontinent.  

However, the evidence does not suggest, nor has it been 
argued, that the veteran is blind in both eyes or a patient 
in a nursing home.  Furthermore, as to a factual need for aid 
and attendance, as seen at December 1999 general VA 
examination and the July 2001 VA Aid and Attendance 
examination, his disabilities do not prevent him from 
performing the basic functions of self care without 
assistance; nor do they render him so helpless as to be 
unable to protect himself from the hazards incident to his 
daily environment.  He does not require the assistance of 
another person when walking and he does not require any 
special prosthetic or orthopedic appliances that require 
assistance to make adjustments.  Furthermore, the evidence 
does not suggest, nor has it been argued, that the veteran is 
bedridden.

Specifically, while the veteran reported that his girlfriend 
and mother cook and clean up after him, at both examinations 
the veteran reported that was able to feed, dress, and bathe 
himself as well as gives himself his own medications - 
including insuline injections several times a day, three 
injections a week of interferon, and daily blood sugar tests.  
In addition, the December 1999 general VA examiner observed 
that the veteran was able to dress and undress himself 
unassisted and the July 2001 VA Aid and Attendance examiner 
noted that the veteran was able to get up and ambulate 
unassisted.  While VA treatment records noted a problem with 
incontinence, the December 1999 general VA examiner and the 
July 2001 VA Aid and Attendance examiner noted that the 
veteran reported that he was able to attend to the wants of 
nature without assistance.  Moreover, at both examinations 
the veteran reported that he lived alone and he was able to 
drive.  In addition, the July 2001 VA examiner noted that the 
veteran reported that he was able to ambulate outside the 
home without assistance.  

Additionally, the July 2001 examiner noted that the veteran 
appeared for the examination by himself.  The above 
observation leads the Board to conclude that, it is more 
likely then not, that he was able to leave his home and 
travel by himself to the examination.  Tellingly, adverse 
symptomology noted at the most recent examinations was 
limited to the following: numerous, but non-symptomatic, 
scars; an enlarged liver; decreased bowel sounds; decreased 
pedal pulses bilaterally; onychomycosis; tinea pedis; very 
dry skin on the legs and arms; proteinuria in the urine; 
and/or no hair on his legs from the knees down.  Furthermore, 
the July 2001 joint examiner opined that he found ". . . no 
reason to render unemployability or a lack of employability 
based upon his complaints of low back pain.  The same would 
apply for housebound status or permanent need for aid and 
attendance with regard to his back pain."

Based upon the above observations, the Board concludes that 
the veteran does not require care or assistance on a regular 
basis, either with the activities of daily living or to 
protect himself from hazards or dangers incident to his daily 
environment.  In reaching this conclusion, the Board 
acknowledges the veteran's contentions and statements 
regarding the need for assistance on an ongoing basis due to 
the severity of his disabilities.  The Board also recognizes 
that the veteran is competent to describe visible symptoms or 
manifestations of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  Nevertheless, the veteran has not been 
shown to be competent to provide a medical opinion.  See 
Espiritu, supra, Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the 
Board must evaluate the claim based upon the medical evidence 
of record.  In so doing, the Board gives more weight to the 
objective medical evidence of record and particularly the 
findings documented on VA examinations then the veteran's lay 
assertions regarding his inability to care for himself.  In 
this regard, it is noted that VA has examined the veteran on 
a number of occasions during the pendency of his appeal and 
the examination reports are consistent with the findings.  
There is no medical evidence that indicates that the 
veteran's conditions as identified within the record are of 
such severity to render him incapable of caring for himself 
or limit him to his bed.  Indeed, the evidence establishes 
the contrary; the veteran can and does drive and attends to 
the necessities of daily living.

With respect to whether the veteran qualifies for special 
monthly pension on account of his being housebound, the Board 
notes that, while he does have a permanent disability that is 
totally disabling (diabetes mellitus rated as 100 percent 
disabling) he does not have another service connected 
disability that is 60 percent disabling.  In fact, the 
veteran has only one service connected disability - diabetes 
mellitus.  Accordingly, the veteran may only meet the 
criteria for special monthly pension on account of his being 
housebound if he is "permanently housebound" by reason of 
disability or disabilities.  See 38 U.S.C.A. § 1521(e) (West 
1991); 38 C.F.R. § 3.351(d) (2001).

As reported above, "permanently housebound" requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (2001).

However, while the Board is willing to concede that some of 
the veteran's disabilities will continue throughout his 
lifetime, the evidence does not suggest, nor has it been 
argued, that the veteran is institutionalized.  Moreover, the 
record is negative for findings that the veteran is confined 
to his dwelling and the immediate premises and that such 
confinement is reasonably certain to continue throughout his 
lifetime.  Indeed, the evidence as seen at the December 1999 
general VA examiner and the July 2001 VA Aid and Attendance 
examination establishes just the contrary.  As reported 
above, the veteran reported that he lived alone and he was 
able to drive.  The December 1999 general VA examiner 
observed that the veteran was able to dress and undress 
himself unassisted and the July 2001 VA Aid and Attendance 
examiner noted that the veteran was able to get up and 
ambulate unassisted.  In addition, the July 2001 VA examiner 
noted that the veteran reported that he was able to ambulate 
outside the home without assistance.  In fact, the July 2001 
examiner noted that the veteran appeared for the examinations 
by himself.  The above observation leads the Board to 
conclude that, it is more likely then not, that he was able 
to leave his home and travel by himself to the examination.

In reaching the above conclusion, the Board has once again 
taken into account the veteran's written statements to the RO 
as well as his statements to VA examiners.  Likewise, the 
Board once again recognizes that the veteran is competent to 
describe visible symptoms or manifestations of a disease or 
disability.  See Espiritu, supra.  Nevertheless, the veteran 
has not been shown to be competent to provide a medical 
opinion.  See Espiritu, Moray, Grottveit, and Bostain, all 
supra.  Therefore, his statements have limited evidentiary 
value.  Accordingly, the Board will accord greater 
evidentiary weight to the medical opinions found in the 
record from physicians who observed adverse symptomology that 
does not meet the criteria to be found to be permanently 
housebound. 

Accordingly, the preponderance of the evidence is against the 
claim for special monthly pension by reason of being in need 
of regular aid and attendance or on account of being 
housebound.  Furthermore, the Board has considered the 
doctrine 

of giving the benefit of the doubt to the veteran under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3 (2001), but 
does not find the evidence is of such approximate balance as 
to warrant its application. 


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or on account of being 
housebound is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

